ORDER
PER CURIAM.
On April 17, 1992, this Court affirmed in part and vacated in part the Board of Veterans’ Appeals decision on appeal, and remanded the matter for readjudication. On May 8, 1996, the Secretary filed a motion for reconsideration by panel and by the Court en banc. Upon consideration of the Secretary’s motion for reconsideration, it is
ORDERED that the motion for reconsideration by panel is denied. It is
ORDERED that it not appearing that review en banc is necessary either to address a question of exceptional importance to the administration of laws affecting veterans benefits or to secure or maintain uniformity of the Court’s decisions, it is
ORDERED that the Secretary’s motion for review by the Court en banc is denied.